      Case 1-19-43516-ess             Doc 205       Filed 08/09/21   Entered 08/10/21 15:23:45




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re                                                      Case No. 19-43516-ess

MICHAEL KRICHEVSKY,                                        Chapter 11

                                   Debtor.

------------------------------------------------------x

   ORDER DENYING THE DEBTOR’S EMERGENCY RULE 2004 EXAM REQUEST

        WHEREAS, on June 6, 2019, Michael Krichevsky (the “Debtor”) filed a petition for

relief under Chapter 13 of the Bankruptcy Code; and

        WHEREAS, on October 8, 2019, the Court entered an order converting the Debtor’s case

to one under Chapter 11 of the Bankruptcy Code; and

        WHEREAS, on August 15, 2019, Wells Fargo, N.A. (“Wells Fargo”), as servicing agent

for U.S. Bank, N.A. (“U.S. Bank”), filed a proof of claim in the amount of $1,098,754.69

secured against real property located at 4221 Atlantic Avenue, Brooklyn, NY 11224 (the

“Property”) on behalf of U.S. Bank, as Trustee for Banc of America Funding Corporation

Mortgage Pass-Through Certificates, Series 2006-F (the “Proof of Claim”); and

        WHEREAS, on March 17, 2020, Wells Fargo filed a motion for stay relief with respect to

the Property; and

        WHEREAS, on May 19, 2020, the Debtor filed a “Cross Motion to Strike and Dismiss

with Prejudice Chapter 11 Proof of Claim Filed By US Bank, NA and Wells Fargo Bank, NA,

and Opposition to Motion for Relief From Automatic Stay” (the “Motion to Strike”); and

        WHEREAS, on May 21, 2020, Wells Fargo filed an amended proof of claim (the

“Amended Proof of Claim”); and

        WHEREAS, on June 5, 2020, Wells Fargo filed opposition to the Motion to Strike; and
      Case 1-19-43516-ess       Doc 205     Filed 08/09/21     Entered 08/10/21 15:23:45




       WHEREAS, on June 16, 2020, the Court entered an order modifying the automatic stay

to permit Wells Fargo to pursue its rights under applicable law with respect to the Property (the

“Stay Relief Order”); and

       WHEREAS, on June 25, 2020, the Debtor filed a notice of appeal to the District Court;

and

       WHEREAS, on October 16, 2020, the Debtor filed an amended Motion to Strike (the

“Amended Motion to Strike”); and

       WHEREAS, on November 13, 2020, Wells Fargo filed an objection and declaration of

Natsayi Mawere, Esq. in opposition to the Amended Motion to Strike; and

       WHEREAS, on November 13, 2020, Select Portfolio Servicing, Inc. (“SPS”) filed

limited opposition to the Amended Motion to Strike; and

       WHEREAS, on March 22, 2021, the District Court entered a memorandum and order

affirming the Stay Relief Order and dismissing the Debtor’s appeal. Krichevsky v. U.S. Bank,

N.A., 1:20-cv-02343-AMD (E.D.N.Y.), ECF No. 16; and

       WHEREAS, on April 13, 2021, the Debtor filed a reply to Wells Fargo’s objection to the

Amended Motion to Strike; and

       WHEREAS, on April 14, 2021, the Debtor filed an “Amended Objection to Proof of

Claim, Memorandum of Law and Amended Reply Affidavit in Opposition to Wells Fargo Bank,

Alleged Attorneys and US Bank as Trustee Motion for Relief of Automatic Stay” (the “Second

Amended Motion to Strike”); and

       WHEREAS, on May 25, 2021, Wells Fargo filed a response to the Second Amended

Motion to Strike; and




                                                2
     Case 1-19-43516-ess        Doc 205    Filed 08/09/21     Entered 08/10/21 15:23:45




       WHEREAS, on May 28, 2021, the Court held a hearing on the Second Amended Motion

to Strike, at which the United States Trustee (the “UST”), the Debtor, Wells Fargo, U.S. Bank,

Wells Fargo Home Mortgage, Kelly Duncan, Stephanie Terese Tautge, Daniel V. Edward, Banc

of America Funding Corporation, Charice Lenise Gladden, Woods Oviatt Gilman, LLP

(“Woods”), Donald W. O’Brien, Jr., Esq., Aleksandra K. Fugate, Esq., Brittany J. Maxon, Esq.,

David Bruce Wildermuth, Esq., Brettanie L. Hart Saxton, Esq., Victoria E. Munian, Esq.,

Michael Thomas Jablonski, Esq., Miranda L. Sharlette a/k/a Miranda Jakubec, Esq., Frenkel

Lambert Weiss Weisman & Gordon, LLP (“FLW”), Barry M. Weiss, Esq., ProVest LLC,

Woody Dorsonne, Reed Smith LLP, Ms. Mawere, Jennifer L. Achilles, Esq., Steven J. Baum,

P.C., Elpiniki M. Bechakas, Esq., Jeremiah Herberg, and Natalie A. Grigg, Esq. appeared and

were heard, and the Court closed the record and reserved decision; and

       WHEREAS, on May 28, 2021, the Debtor filed an “Emergency Ex Parte Application of

Chapter 11 Trustee Pursuant to Bankruptcy Rule 2004 for an Order Authorizing the Issuance of

Subpoenas for the Production of Documents and Deposition Testimony and Proposed Order”

(the “Emergency Rule 2004 Exam Request”), which was not noticed for a hearing; and

       WHEREAS, on May 30, 2021, the Debtor filed an affidavit and memorandum of law in

support of the Emergency Rule 2004 Exam Request; and

       WHEREAS, on June 14, 2021, the Court entered an order scheduling a hearing on the

Emergency Rule 2004 Exam Request for July 1, 2021; and

       WHEREAS, on June 17, 2021, the Court entered an order denying the Debtor’s Second

Amended Motion to Strike; and




                                               3
     Case 1-19-43516-ess       Doc 205    Filed 08/09/21     Entered 08/10/21 15:23:45




       WHEREAS, on June 28, 2021, U.S. Bank and Wells Fargo filed and served a

memorandum of law in opposition to the Emergency Rule 2004 Exam Request (the

“Opposition”); and

       WHEREAS, on July 1, 2021, the Court held a hearing on the Emergency Rule 2004

Exam Request, at which the UST, the Debtor, Ms. Bechakas, FLW, Woods, Wells Fargo, and

SPS appeared and were heard; and

       WHEREAS, on July 6, 2021, the Court entered an order scheduling a continued hearing

on the Emergency Rule 2004 Exam Request for July 28, 2021; and

       WHEREAS, on July 15, 2021, the Debtor filed an “Ex-Pate Motion to Strike and

Objection to Alleged Attorneys Reply to Emergency Ex Parte Application of Chapter 11 Trustee

Pursuant to Bankruptcy Rule 2004 for an Order Authorizing the Issuance of Subpoenas for the

Production of Documents and Depositions of Testimony” in reply to the Opposition; and

       WHEREAS, on July 28, 2021, the Court held a hearing on the Emergency Rule 2004

Exam Request, at which the UST, the Debtor, Wells Fargo, U.S. Bank, Ms. Duncan, Ms. Tautge,

Mr. Edward, Banc of America Funding Corporation, Ms. Gladden, Woods, Mr. O’Brien, Jr., Ms.

Fugate, Ms. Maxon, Mr. Wildermuth, Ms. Hart Saxton, Ms. Munian, Mr. Jablonski, Ms.

Sharlette a/k/a Ms. Jakubec, FLW, Mr. Weiss, ProVest LLC, Mr. Dorsonne, Reed Smith LLP,

Ms. Mawere, Ms. Achilles, Steven J. Baum, P.C., Mr. Baum, Ms. Bechakas, Mr. Herberg, Ms.

Grigg, and SPS appeared and were heard; and

       WHEREAS, at the July 28, 2021 hearing, the Court denied the Emergency Rule 2004

Exam Request because, among other reasons, the Emergency Rule 2004 Exam Request seeks

information that concerns whether the Amended Proof of Claim is a valid proof of claim, and




                                              4
     Case 1-19-43516-ess        Doc 205    Filed 08/09/21     Entered 08/10/21 15:23:45




that question has been addressed and determined by this Court in the order denying the Second

Amended Motion to Strike; and

        WHEREAS, based on the entire record, the Debtor has not otherwise established a basis

for the relief that he seeks.

        NOW THEREFORE, it is hereby

        ORDERED, that for the reasons stated herein, and based on the entire record, including

the record of the July 28, 2021 hearing, the Emergency Rule 2004 Exam Request is denied.




                                                               ____________________________
 Dated: Brooklyn, New York                                            Elizabeth S. Stong
        August 9, 2021                                         United States Bankruptcy Judge

                                               5
      Case 1-19-43516-ess      Doc 205     Filed 08/09/21   Entered 08/10/21 15:23:45




TO:


Michael Krichevsky
4221 Atlantic Avenue
Brooklyn, NY 11224

Alan Smikun, Esq.
165 Eileen Way
Syosset, New York 11791

Aleksandra K Fugate, Esq.
Woods Oviatt Gilman LLP
500 Bausch & Lomb Place
Rochester, NY 14604

Josh Russel, Esq.
District Tax Attorney
250 Veterans Highway
Hauppauge, NY 11788

Michelle C. Marans, Esq.
53 Gibson Street
Bay Shore, New York 11706

Natsayi Mawere, Esq.
Reed Smith LLP
599 Lexington Avenue
New York, New York 10022

Shari S. Barak, Esq.
Managing Attorney
Shapiro, Dicaro & Barak, LLC
One Huntington Quadrangle, Suite 3N05
Melville, NY 11747

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

James N. Faller, Esq.
Reed Smith LLP
599 Lexington Avenue, Floor 22
New York, New York 10022

                                              6
    Case 1-19-43516-ess       Doc 205   Filed 08/09/21   Entered 08/10/21 15:23:45




Natalie A. Grigg, Esq.
Woods Oviatt Gilman
500 Bausch & Lomb Place
Rochester, NY 14604

Anthony J. Proscia, Esq.
Kaufman Dolowich & Voluck, LLP
135 Crossways Park Drive, Suite 201
Woodbury, New York 11797

US Bank, NA
425 Walnut Street
Cincinnati, OH 45202-3923

Wells Fargo Bank, NA
101 N. Phillips Ave.
Sioux falls, SD 57104

Wells Fargo Home Mortgage
PO Box 14507
Des Moines, IA 50306

Wells Fargo home mortgage
3476 Stateview Blvd
Fort Miss, SC 29715

Stephanie Terese Tautge
9846 Blaisdell Ave S,
Minneapolis, MN 55420-4809

Banc of America Funding Corporation
214 N Tryon street
Charlotte, NC 28202

Veriprise Processing Solutions LLC
750 Hwy 121 Byp Ste 100
Lewisville, TX 75067

Charice Lenise Gladen
1136 Constitution Park Blvd
Rock Hill, SC 29732-3204

Woods Oviatt Gilman, LLP
1900 Bausch & Lomb place
Rochester, NY 14604

                                           7
     Case 1-19-43516-ess         Doc 205   Filed 08/09/21   Entered 08/10/21 15:23:45




Donald W. O’Brien, Jr., Esq.
19 Arborwood Dr.
Lancaster, NY 14086-4460

Brittany J. Maxon, Esq.
383 Doewood Ln
Rochester, NY 14606-3359

David Bruce Wildermuth, Esq.
8 Devon Woods Close
Amagansett, NY 11930-2439

Brettanie L. Hart Saxton, Esq.
4846 Saint Paul Blvd
Rochester, NY 14617-1744

Victoria E. Munian, Esq.
2255 Peachtree Rd NE Unit 526
Atlanta, GA 30309-1170

Michael Thomas Jablonski, Esq.
784 Atlantic Ave,
Rochester, NY 14609-7453

Miranda L. Sharlette a/k/a Miranda Jakubec, Esq.
270 S Goodman St. Apt 100
Rochester, NY 14607-2755

Frenkel Lambert Weiss Weisman Gordon, LLP
53 Gibson St.
Bay Shore, NY 11706

ProVest, LLC
320 Carleton Avenue, Suite 2600
Central Islip, NY 11722

Woody Dorsonne
146 spencer St., Ste 4008,
Brooklyn, NY 11205-5628

Reed Smith LLP
599 Lexington Avenue
New York, New York 10022




                                              8
    Case 1-19-43516-ess       Doc 205   Filed 08/09/21   Entered 08/10/21 15:23:45




Jennifer L. Achilles, Esq.
1400 5th Ave Apt Thb2
New York, NY 10026-2588

Shmuel Taub
136 E 31st St.
Brooklyn, NY 11210-5414

Steven J. Baum, P.C.
220 Northpointe Pkwy
Amherst, NY 14228

Steven J. Baum, Esq.
110 Via Quantera,
Palm Beach Gardens, FL 33418-6217

Elpiniki M. Bechakas, Esq.
20 Muegel Rd.
East Amherst, NY 14051-1605




                                           9
